Citation Nr: 0006008	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for chondromalacia patella 
of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel






INTRODUCTION

The veteran had active service from October 1990 to May 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating in excess of 10 percent for service-connected 
chondromalacia patella of the right knee.  The veteran timely 
appealed this determination to the Board.

The case was remanded back to the RO in June 1999 for further 
development.  After completion of the requested development, 
the RO continued to deny the claim, and the matter has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected chondromalacia patella of 
the right knee is productive of subjective complaints of 
pain, but full range of motion with some mild subluxation; 
this is indicative of no more than slight overall impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
chondromalacia patella of the right knee is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist. Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1(1999); Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  However, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Historically, the veteran began experiencing pain in his 
right knee during service.  He underwent arthroscopic surgery 
of the right knee.  In January 1993, a Navy Physical 
Evaluation Board found the veteran unfit for service as a 
result of his right knee disability, and he was discharged 
from service in May 1993.  In April 1995, service connection 
was established for chondromalacia patella of the right knee, 
and a 10 percent evaluation was assigned to that disability.  
The RO's determination was based on a February 1994 VA 
examination that revealed flexion of the right knee to 100 
degrees and extension to 0 degrees.  No swelling or deformity 
of the right knee was noted at that time.  A June 1997 RO 
rating decision confirmed and continued the 10 percent 
evaluation.  The veteran timely appealed that decision.

The veteran's complaints of symptomatology regarding the 
right knee include pain and crepitus, as noted on a January 
1995 private treatment record, and an April 1997 VA 
outpatient treatment report.  Charles P. Capito, M.D. 
examined the veteran's right knee in January 1995.  At that 
time, the veteran complained of pain in the right knee.  The 
veteran indicated that he frequently rides a bicycle and 
plays basketball.  Physical examination of the right knee 
revealed crepitation to range of motion under the patella, 
tenderness on the medial facet of the patella, tenderness to 
patella compression and decreased muscle growth of the right 
quadriceps versus the left.  The diagnosis was chondromalacia 
patella.  

An April 1997 outpatient treatment report shows that the 
veteran sought treatment for complaints of right knee pain.  
The examiner noted patellofemoral crepitus on the right.  The 
knee appeared stable.  

The veteran was afforded a VA examination in September 1998.  
At that time, the veteran reported a sharp and throbbing pain 
in his right knee.  The veteran reported that pain is 
dramatically increased with ascending stairs and that this 
activity also causes subluxation.  The veteran indicated that 
he can no longer play basketball or ride a bicycle, and that 
he is unable to walk for more than 10 minutes or stand for 
more than 10 to 15 minutes.  The veteran reported that he 
occasionally uses a knee brace; applies ice and takes Advil 
for the pain when needed.  

Physical examination revealed that the veteran was able to 
walk the length of the hallway to the examination room, 
approximately 150 feet, without use of assistive devices or 
alteration in gait.  There was no edema, tenderness to 
palpation, erythema, or asymmetry noted in the knees 
bilaterally.  There were no visible scars bilaterally.  The 
veteran had significant/increased mobility of the patella on 
the right.  Flexion was possible bilaterally to 135 degrees, 
with pain at the farthest degrees of flexion.  There was no 
crepitus palpable or audible with flexion and extension.  
There was no lateral, medial, anterior or posterior 
instability noted bilaterally in the knees.  Deep tendon 
reflex on the right was not elicited.  The veteran was able 
to demonstrated coordination testing of the lower 
extremities, specifically heel-to-shin maneuver.  Ambulation, 
when viewed from anterior and posterior revealed no 
abnormality and the veteran was able to demonstrate tandem 
gait.  Radiographically, the knees were normal with the 
exception of two metallic foreign bodies in the soft tissue 
anterior and lateral to the distal shaft of the left femur.

In the veteran's September 1997 substantive appeal, he 
indicated that he had received treatment for his right knee 
disability from the Tampa, Florida VA Medical Center.  As 
such, in October 1997, the Board remanded the case for the RO 
to obtain any such treatment records.  Pursuant to the 
remand, the RO requested all treatment records pertaining to 
the veteran's right knee disability from the Tampa VA Medical 
Center.  In response, the Tampa VA Medical Center sent one 
outpatient record dated April 1997 and noted that there were 
no other documents that satisfied the request.  In addition, 
it was noted that the entire one-page medical record had been 
previously sent to the RO.  In the October 1999 supplemental 
statement of the case, the RO indicated that, "In reviewing 
the claims folder, it was found that the report was 
previously considered in a local rating board decision of 
August 1998 which incorrectly stated that the report was from 
the VA Medical Center in Pittsburgh, PA.  This fact was 
missed by both the local rater and Board of Veterans' Appeals 
member responsible for the remand."  As noted above, the 
Board has considered the aforementioned April 1997 medical 
record.

The veteran has alleged that his right knee disability should 
be rated higher than 10 percent because he believes that his 
right knee pain is not adequately compensated by the 
currently assigned 10 percent rating.  The RO has evaluated 
the veteran's right knee disability under Diagnostic Code 
5257.  This code provides that a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  If these symptoms cause moderate 
impairment in the knee, then a 20 percent rating is assigned, 
whereas a 30 percent rating is assigned for severe 
impairment.

The Board finds that the 10 percent evaluation assigned for 
the veteran's right knee disability is appropriate.  The most 
recent September 1998 VA examination essentially disclosed 
that the veteran's right knee disability was manifested by 
subjective complaints of pain, but there was no objective 
evidence of limitation of motion, crepitus, tenderness, 
swelling or instability.  While Dr. Capito's January 1995 
medical report and the September 1997 outpatient treatment 
report revealed crepitus of the right knee, this has not been 
shown to result in any functional impairment.  Indeed, Dr. 
Capito also noted that the veteran was able to play 
basketball and ride a bicycle at that time; the veteran also 
is employed at a job that requires extended periods of 
standing.  Although the veteran complains that his knee pain 
has increased in severity, the objective medical evidence, by 
contrast, appears to show some improvement in the objective 
manifestations of the veteran's right knee disability.  For 
example, the veteran's limitation of motion of the right knee 
was slight according to the February 1994 examination, 
however the veteran's range of motion of his right knee is 
currently within normal limits according to the September 
1998 VA examination report.  These findings, when considered 
along with the veteran's complaints of pain, establish that 
the service-connected right knee disability cannot be 
characterized as demonstrating more than slight overall 
impairment under Diagnostic Code 5257; at least moderate 
overall disability is simply not shown.  

Furthermore, as no current limitation of motion is 
objectively shown, a rating higher than the currently 
assigned 10 percent evaluation is not warranted under either 
of the diagnostic codes pertaining to limitation of motion of 
the knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (1999).  Even if the functional limitations 
described by the veteran due to pain could be assessed in 
terms of degrees of lost motion, there is no medical 
indication of record that such impairment would result in 
functional loss comparable to flexion limited to 45 degrees 
or less, or extension limited to 10 degrees or more (the 
criteria for a compensable evaluation under Diagnostic Codes 
5260 and 5261 respectively).  Finally, in the absence of 
evidence of, or of disability comparable to, ankylosis of the 
knee, dislocation of the cartilage, or impairment of the 
tibia and fibula, there is no basis for assigning a higher 
evaluation under any other potentially applicable diagnostic 
code pursuant to which knee disability is evaluated.  See 
Diagnostic Codes 5256, 5258, and 5262.  As such, there is no 
basis upon which to grant an increased rating for the 
veteran's chondromalacia patella of the right knee.

On the basis of the foregoing, the Board must conclude that 
the criteria for an evaluation in excess of the currently 
assigned 10 percent rating under Diagnostic Code 5257 for the 
veteran's service-connected chondromalacia patella of the 
right knee are not met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the disability currently 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for chondromalacia 
patella of the right knee is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

